 OHIO VALLEY CARPENTERS DISTRICT COUNCIL, ETC.91ence prior to the Board-conducted election in 1953.Employees inthese classifications did not vote in the election and have never beenrepresented by any union.No effort was made by the Union to repre-sent these employees until approximately 9 years after the Boardcertified the office clerical unit.Neither the contract executed pursuantto the certification nor any subsequently executed contracts includedspecialists, analysts, or business training course students.Clearly,the specialists, analysts, or business training course students are notan accretion to the existing unit.We find, in view of the above andon the entire record, that a motion for clarification is not the propermethod for adding the excluded classifications to the existing unit.Even if we were to decide that the specialists, analysts, and businesstraining course students could be part of the office clerical unit, theywould be entitled to vote whether they desire to be represented aspart of that unit.Since the proper procedure for accomplishingthis purpose is a petition pursuant to Section 9(c) of the Act seekingan election, rather than a motion or petition for clarification, weshall grant the Employer's motion to dismiss the instant proceeding.2[The Board dismissed the petition for clarification of unit.]2Westinghouse Electric Corporation,142 NLRB 317;RemingtonRand Division ofSperry RandCorporation,132 NLRB 1093, 1095;Brockton-Taunton GasCompany,132NLRB 940, 942;General Electric Company,119 NLRB 1233, 1236Ohio ValleyCarpenters District Council,United Brotherhoodof Carpenters and Joiners of America,AFL-CIO,and AlbertScheer and Robert Sauer,its AgentsandCardinal Industries,Inc.Case No. 9-CC-315.August 01, 1963DECISION AND ORDEROn March 19, 1963, Trial Examiner David London issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices as alleged in the complaint, and recommending that it ceaseand desist therefrom and take certain affirmative action, as set forth inthe attached Intermediate Report.Thereafter, the General Counseland the Respondent Council filed exceptions to the IntermediateReport and supporting briefs.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-144 NLRB No. 16. 92DECISIONSOF NATIONALLABOR RELATIONS BOARDtions of the Trial Examiner to the extent they are consistent with thisDecision.The complaint alleges that Jewel Garden Construction Company,herein called Jewel, is engaged as the general contractor at the Jewelproject (referred to in the Intermediate Report as the Garden Hillsapartment project), in Cincinnati, Ohio, and that Hankins was en-gaged as a carpenter subcontractor at this project.The complaint fur-ther alleges that, at all material times, Hankins, pursuant to a con-tract with Cardinal, has been installing at the Jewel project buildingscertain material prefabricated by Cardinal.The Trial Examiner'sfindings concerning the contractual relationship between Hankinsand Cardinal are essentially in accord with the complaint's allega-tions, except that he finds that Cardinal was the general contractoron the aforesaid project. In view of the basis for our decision herein,the identity of the general contractor is immaterial. It is clear fromthe record that, whether Hankins' contract was with Cardinal or withJewel, Hankins was limited by the terms of the contract to supplyingcarpenter labor and was powerless to control the assignment of thedisputed work, described below, which was claimed by the RespondentCouncil.The basic dispute centers around the use of prefabricated trusses inthe construction of the apartment building at Garden Hills.Respond-ent claims that article III of its contract with Hankins required thefabrication of these trusses at the construction site by Hankins' em-ployees,' and, therefore, that Hankins was in violation of the con-tract when he installed trusses fabricated by Cardinal away fromthe site.Hankins contended that the National Labor Relations Boardhad found article III to be illegal in an earlier case involving the sameparties,' and by virtue of article II' of the labor agreement, he was notin violation of article III.In agreement with the Trial Examiner, we find that Respondentviolated Section 8(b) (4) (ii) (B) of the Act, but for the followingreasons.While the record is susceptible of the construction, as foundby the Trial Examiner, that essentially the same facts are presentedin the instant case as were presented in the former case, we find adistinction in the actual demands of Respondent in the two cases.The Trial Examiner found that Respondent Council interpreted andconstrued article III as requiring that prefabricated building ma-terials produced away from the building site may be used, at the site1Article III provides,in pertinentpart, that, "All framing and concrete forms are tobe cut, fitted and erected byoutside carpentersof thisjurisdiction."2Cardinal Industries,Inc,136 NLRB 977.3Article IIprovides,in pertinentpart, that,Any provisionsherein containedthat are contrary to or held to be in violation ofthe Law on the part of either party hereto by any Law now in force or hereinafterenacted and effective, shall have no force and effect for the duration of such voidance,it being intended, however, that the remaining provisions hereof shall be unaffected OHIO VALLEY CARPENTERS DISTRICT COTJNCIL, ETC.93only if such materials are produced within the jurisdictional areaof Respondent Council by outside carpenters who are members of,or represented by, Council or its affiliated or constituent labor organiza-tions, thus permitting the use of offsite-fabriacted materials underconditions specified by the Union.Upon a review of the record, how-ever, it is not clear to us that Respondent Council sought to do morein this case than have Hankins use his own employees to perform thetruss fabrication at the construction site, thus preserving the work ofthe unit.But despite that posture of the case, Hankins was powerlessto effect the result sought.In our view, if Jewel, as general contractor, allocated the truss pre-fabrication work to Cardinal, Hankins was effectively deprived ofcontrol of the assignment of this work, and article III was no longerapplicable to Hankins on this project. Likewise, if Hankins' contractwas with Cardinal, as general contractor, the control of truss fabrica-tion rested with Cardinal, and again Hankins was powerless to effectthe assignment sought by Respondent, as Hankins' contract merely re-quired that he furnish labor. Indeed, as Hankins could not grantRespondent's request that the trusses be fabricated by Hankins' em-ployees at the building site, it is difficult to conceive what effect wasintended by Respondent's conduct other than to force Jewel to severrelations with Cardinal and reassign this work to Hankins and tocompel Hankins to cease doing business with Cardinal.Thus, it isclear that Cardinal, rather than Hankins, was the primary target ofRespondent's conduct.4The Trial Examiner found that Respondent induced and encour-aged its member employees of Hankins to refuse, in the course of theiremployment, to handle or work on Cardinal's prefabricated buildingmaterials, by withdrawal of its contract from Hankins, becauseHankins was installing trusses manufactured by Cardinal away fromthe construction site, and by notification to Hankins' employees thatthey would be subject to disciplinary action for working for a non-union employer if they continued their employment with Hankins.In agreement with the Trial Examiner, we find this conduct to be inviolation of Section 8 (b) (4) (i) and, (ii) (B) of the Act.The General Counsel excepts to the Trial Examiner's failure to findarticle III, as interpreted by Respondent Council, to be violative ofSection 8(b) (4) (i) and (ii) (A) of the Act. VTe5 find it unnecessaryto pass upon this question, as our Order to remedy the 8 (b) (4) (i) and(ii) (B) violations found herein will adequately remedy Respondent'sunlawful conduct.4Local 5, United Association of Journeymen and Apprentices of the Planibing and Pipe-fitting Industry, etc (Arthur Venneri Company)(Member Fanning dissenting on othergrounds),137 NLRB 828,enfd 321 F 2d 366(CAD C.).5Member Rodgers, in agreement with the General Counsel, would find specifically thataiticle III, as interpreted by Respondent Council, was violative of Seel ion 8(b) (4) (1)and (ii) (A) of the Act 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.MEMBERBROWN, dissenting :As I am convinced that Respondent Council was engaged in aprimary dispute with Hankins to protect the jobs and job oppor-tunities of its member-employees in the unit it represented, I woulddismiss the complaint in its entirety.In an earlier case 6 involving essentially the same parties, the Boardstated that an interpretation and application of article III, the iden-tical contract clause in issue here, would be lawful as a work pro-tection clause if it did no more "than define and reserve for the ex-clusive performance 'of employees in a bargaining unit work of akind that has traditionally been performed in that unit."My col-leagues and I are in agreement that the factual circumstances ofthis case establish that Respondent Council sought no more thanto have Hankins use his own employees to perform the truss fabri-cation at the construction site.Nevertheless,my colleagues holdRespondent Council to be in violation of Section 8(b) (4) (i) and(ii) (B).By this finding, it appears to me, the majority is nowinterdicting the very interpretation and application of article IIIwhich was given Board approval in the earlier case.My colleagues'conclusion rests primarily on the theory that Hankins was powerlessto control the assignment of the disputed work at this project. Inthis case, therefore, it appears that the majority is giving controllingweight to this factor.While the factor of control as an evidentiary matter needs to beconsidered, together with all other circumstances, in ascertaining aunion's objective in a given case, I do not believe that a violationof the Act necessarily flows from the absence of such control by thestruck employer.By holding otherwise here, as on prior occasions,7the majority "ignores the basic nature of the dispute and makes anincidental factor ... the extent to which an employer could satisfythe union's demands ... the determinative consideration."The ma-jority thus disregards the obvious fact that in lawful primary strikesemployers may not be willing or at times even able to satisfy theiremployees' lawful demands.In any event, on the basis of this record, I am unconvinced thatHankins was powerless to control the assignment of the disputedwork. It was established that Hankins' employees used trusses con-90h4oValleyCarpenters District Council, etc.(Cardinal Industries,Inc.),136 NLRB 977.7 Local 1066,International Longshoremen'sAssociation,etc. (Wiggin Terminals,Inc.),137 NLRB 45,49;International Longshoremen'sAssociation,etc. (Board of Harbor Com-missioners),137 NLRB 1178, 1190. OHIO VALLEY CARPENTERS DISTRICT COUNCIL, ETC.95structed at the jobsite at other projects in the vicinity and that thiswas the normal practice.Under such circumstances, it would appearthat Hankins' subcontract calling for carpentry labor contemplatedskilled carpentry work normally performed by craftsmen includingthe manufacture of trusses at the jobsite.Moreover, an inferencethat Hankins did have control seems warranted by Hankins insist-ence that he had not assigned the disputed work to his employeesbecause he erroneously interpreted the Board's earlier decision asholding article III to be unlawful.I am unable to perceive, as my colleagues do, any conduct of Re-spondent which had an objective of causing Hankins or Jewel tocease doing business with Cardinal. Indeed, it appears that Re-spondent had no objection to the installation of stairs, cabinets, anddoors prefabricated by Cardinal.Respondent's sole object, in myopinion, was to secure for Hankins' employees work contemplatedby their contract and which they normally performed.Respond-ent's conduct thus was designed to protect the job and job oppor-tunities of the employees in the unit it represented.A strike forthis objective is clearly lawful.'8Mslk Draver8'Union, Local 753 et al.(Pure Milk A88ociation),141 NLRB 1237.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge and an amended charge filed by Cardinal Industries, Inc. (Car-dinal), on or about October 1 and 16, 1962, respectively, against Ohio Valley Car-penters District Council, United Brotherhood of Carpenters and Joiners of America,AFL-CIO (Council), and Albert Scheer and Robert Sauer, its agents, the GeneralCounsel, on January 3, 1963, issued the complaint herein alleging that the threeRespondents above named had engaged in unfair labor practices affecting commercewithin the meaning of Section 8(b) (4) (i) and (ii) (A) and (B) as defined in Section2(6) of the National Labor Relations Act, as amended (the Act). Respondents, bytheir answer, denied the commission of any unfair labor practice.Pursuant to due notice, a hearing was held before Trial Examiner David Londonin Cincinnati, Ohio, on February 11, 1963.All parties were represented by counseland participated in the hearing.Since the close of that hearing, briefs have beenreceived from the General Counsel and Respondents and have been duly considered.Prior to the filing of the charge herein, Respondent Council and Cardinal wereparties to litigation before the Board involving,inter alia,issues and facts almostidentical to those posed by the pleadings in the instant proceeding, and which litiga-tion culminated in a decision of the Board reported in 136 NLRB 977.At the hearingbefore me, the parties stipulated that certain specified findings of fact entered by TrialExaminer Leff in that proceeding be accepted by me as findings of fact herein. Itwas further stipulated herein that the entire transcript of testimony in the priorBoard proceeding as well as the reported testimony of all witnesses in its ancillaryproceeding brought pursuant to Section 10(l) of the Act in the U.S. District Courtfor the Southern District of Ohio, Western Division, as Civil Case No. 5173, beincorporated as part of the record herein, with the same effect as if the witnesses inboth the prior Board and the court proceeding had testified before me. I have care-fully read and analyzed the testimony in both these transcripts and find myself incomplete agreement and accord with therelevantfindings of fact and conclusions oflaw pertaining to that testimony as entered by Trial Examiner Leff in the Boardproceeding, which findings were adopted and affirmed by the Board.Upon the entire record in the case,' including the testimony in the two transcripts'Respondent's motion to substitute "Article III" for "Article II" on page 57, line 25,of the transcript of testimony in the instant proceeding is granted. 96DECISIONSOF NATIONALLABOR RELATIONS BOARDof testimony aforementioned, and my observation of the witnesses that appearedbefore me, I make the following:FINDINGS OF FACTI.THE COMPANIES INVOLVED AND THEIR BUSINESSESCardinal is an Ohio corporation engaged in the manufacture and distribution ofprefabricated and preassembled buildings and building parts at its principal placeof business in Columbus, Ohio. Its annual gross sales are in excess of $4 million,and it annually ships products and materials, in interstate commerce, of a value inexcess of $50,000, directly from its location in Columbus, Ohio, to points outside theState of Ohio.Willard E. Hankins and Joseph L. Hankins, copartners, doing business as Hankins& Hankins Construction Company (Hankins), are engaged as carpenter subcon-tractors in the building and construction industry, with their principal place ofbusiness in Cincinnati, Ohio.During the 12 months preceding the filing of the com-plaint herein, which is a representative period, Hankins has furnished services valuedin excess of $50,000 to nonretail enterprises in the State of Ohio, each of whichannually receives goods and materials valued in excess of $50,000 directly frompoints outside the State of Ohio.The Hamilton Company (Hamilton), is engaged at Cincinnati, Ohio, as generalcontractor in the building and construction industry.At all times material to the issues herein, Cardinal, Hankins, and Hamilton eachis, and has been, an employer as defined in Section 2(2) of the Act, engaged in com-merce and/or in operations affecting commerce as defined in Section 2(6) and (7)of the Act.II.THE LABOR ORGANIZATION AND ITS AGENTSHEREININVOLVEDCouncilisa labor organizationwithin themeaning ofSection 2(5) of the Act.The individualRespondents,Albert Scheer and Robert Sauer, are respectively thesecretary and businessagentof the Council, and each is an agent thereof within themeaning ofSection 2(13) of the Act.III.THE UNFAIR LABOR PRACTICESThe Council is composed of some 17 local affiliates of the United Brotherhood ofCarpenters and Joiners of America, AFL-CIO. Its territorial jurisdiction embracesHamilton, Clermont, and Brown Counties in Ohio, and Kenton, Campbell, Boone,Bracken, Grant, and Pendleton Counties in Kentucky? It acts for its memberlocals in their business dealings with employers in the building construction industryand periodically negotiates agreements with the Building Division, CincinnatiChapter, Associated General Contractors of America, Inc. (AGC).As recited insuch agreements, the AGC acts "as negotiating agent only, for each employer whohereafter signs this agreement or a true copy thereof."The AGC-negotiated agreements define the work jurisdiction and fix the hours,wages, and terms and conditions of employment of Council-represented carpenterswho perform work on construction within the area of the Council's geographicaljurisdiction.All employers of such carpenters who desire to enter into contractualrelations with the Council are expected to execute the Council's standard form ofagreement as negotiated with the AGC. The standard area agreement establishesby its terms a separate appropriate bargaining unit for the carpenter employees ofeach employer who becomes a signatory.This is apparent from the recognitionarticle which provides: "The Employer recognizes the Union as the sole and exclusivebargaining representative of all employees in the employ of the Employer . . . ...Article III of the standard agreement defines the work tasks or work jurisdictionthat is assigned and reserved to carpenters under the contract.That article, inpertinent part, reads, as follows:All framing and concrete forms are to be cut, fitted and erected by outsidecarpenters of this jurisdiction.32The only Carpenters local in that area not affiliated with the Council Is Local 2973which represents employees of the Norwood Sash & Door Company. That local is serviceddirectly by the International.3 The agreement defines carpenters as "all employees of the Employer coming withinthe jurisdiction of the United Brotherhood of Carpenters and Joiners of America " Thereisno requirement that such employees be members of the Union when employedThere OHIO VALLEY CARPENTERS DISTRICT COUNCIL, ETC.970At an undisclosed date in 1961, the aforementioned contract, effective from June 1,1961, to June 1, 1964, was executed by Hankins and the Council.The testimony establishes conclusively, indeed it is undenied, that at all timesmaterial herein, and since October 1960 under earlier similar contracts, Council hasconsistently interpreted and construed the contract provision set forth above asrequiring that prefabricated building materials produced away from the constructionsite at which such materials are to be erected or installed may be used at the con-struction siteonlyifsuch prefabricated material has been produced within thejurisdictional area of Council byoutside carpenters who are members of, or repre-sented by, Council or its affiliated or constituent labor organizations.The complaint herein alleges, and the record establishes, that in accordancewith the Council's aforesaid interpretation and construction of the provisions of itscontract with Hankins, Respondents, commencing on or about October 1, 1962,and thereafter, have demanded that Hankins cease erecting or working on prefabricatedmaterials manufactured by Cardinal. It is further alleged that on or about October 5,1962, and thereafter, Respondents engaged in a strike against Hankins and inducedand encouraged individualsemployed byHankins to cease handling or erectingprefabricated products furnished by Cardinal, or otherwise working for Hankinsat various projects where Hankins was engaged in carpentry work.It is the contention of the General Counsel that all the foregoing conduct wasviolative of Section 8(b) (4) (i) and (ii) (A) and (B) of the Act because it was en-gaged in with an object of forcing and requiring Hankins and other employees tocease using,handling, or otherwise dealing in the products of Cardinal or any otherproducer of prefabricated buildings or building materials,produced away from theconstruction site by employees who are not members of, or representedby, Councilor its affiliated or constituent labor organization,and of forcing and requiring thegeneral contractors to cease doing business with Hankins and Cardinal.It is theposition of Respondents that(1) no strike was engaged in by them and(2) theysought merely to induce and require Hankins to honor the contractual provision ofarticle III of his contract with the Council which,it contends,assigns and reservesthework performed by Cardinal to the employees in the unit covered by thatcontract.The Board,in the earlier proceeding against the Council,rejected Respondents'contention that the contract provision aforementioned,as interpreted by the Council,and identical with the one under consideration herein,was merely a work-jurisdictionalclause designed"to set forth the work to be performed by the employees in theUnion's bargaining unit pursuant to the terms and conditions of the contract" and to"preserve such work for these particular employees."Instead,the Board concluded,as I do here, that this contract provision,as construed,interpreted,and enforced bythe Council, "requires that prefabricated materials produced off the project site byemployees outside the bargaining unit may be used in construction on the projectsite only if such prefabricated materials are made or produced within the Council'sjurisdictional area by outside carpenters who are members of or are represented by theCouncil and/or are employed under Council'scontract conditions is violative ofSection 8(e)" of the Act.On July 7, 1962, Hankins entered into a contract with Cardinal to "performthe labor required to put up the building" which Cardinal was erecting on theGarden Hills apartment project in Cincinnati. Included among the materials pro-vided for that job by Cardinal were "prefabricated trusses, prefabricated wall sec-tions, precut board joists."At Findlatter Gardens, where Hankins had a contractwith Hamilton,the general contractor,to supply the necessary carpentry,the stairsto be installed were also prefabricatedby Cardinal.Cardinal's carpenters at Columbus, Ohio, who manufactured all the prefabricatedmaterials under discussion, were represented by Local 2783 of the United Brotherhoodof Carpenters, AFL, not affiliated with the Respondent Council. Cardinal had a con-tract with that local calling for a lower wage scale than that provided by Hankins'contract with the Council.Hankins began work at Garden Hills on September 17, 1962,installing the Cardinalprefabricatedmaterials aforementioned.On September 24, Sauer and Scheer,respectively the business agent and secretary of Respondent Council, visited theis,however, a conventional union-shop provision and a further provision giving area em-ployees preference in employment "without regard to union membership"According tothe testimony, the term "carpenters" wherever used in the agreement is intended to referto "outside carpenters" who do construction work, as distinguished from "inside car-penters,"or mill'hands, who work in shops. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARD0Garden Hills project and instructed Whitesell,the union steward,to have Hankinscall them at the union hall.Hankins did so and was told by both men, who were onthe telephone, that he "was in violation of section III of the contract by havingthese prefabricatedmaterialswhich were shipped in from Cardinal,"and thatthere would be a "Joint Conference Committee"meeting on the dispute.Such a meet-ing was held on October 1 at which Hankins contended that he was at liberty to pro-ceed with the work because of the Board's ruling in the earlier Board proceeding.The parties maintained their respective positions concluding that "it looked as if itwas a legal matter and should be settled through the courts."The Council'srepresentatives,however, announced"that they would work the remainder of theweek."On Fridaymorning,October 5,Sauer and Scheer came to the Findlatter Gardenproject where Hamilton had engaged Hankins to do"a complete carpentry job,doing all their trimming work, framing,cabinets,and everything."Sauer toldHankins that "he had informed the members" then working on the job that Hankins'contract with the Council would be canceled as of 4 p.m. that day, "that they couldwork after that if they wanted to, but they would be working for a non-unioncontractor."Scheer testified he told the employees that the Council"was pullingthe contract from Hankins" and that if they continued to work"they would nolonger be employees of a union contractor after 4 p.m. of that day."On thesameday, October 5, Sauer came to the Findlatter Gardens project whereHankins was installing Cardinal'sprefabricatedmaterials and told Hankins that"he had informed the members that was(sic)working on the job as of 4 o'clock thatafternoon that [his] contract with the Union would be cancelled and that theycould work after that if they wanted to, but they would be working for anon-unioncontractor."The facts found above are not in dispute.Indeed,the Respondent Council andthe two individual Respondents presented no testimony on their behalf.Their briefherein is devoted exclusively to the same contention urged in the prior proceeding,and there rejected by the Board, that Respondents here "did no more than rescindits contract with Hankins because he deliberately violated a lawful provision of thecontract which Council sought to have lawfully applied."That defense is rejected asitwas in the cases arising under similar facts and circumstances,not only in theprior proceedings between the same parties, 136 NLRB 977, but also inButchers LocalUnion No. 563 etc. (Monarch Building Maintenance Company),134 NLRB 136,andMacDonald-Scott & Associates,131 NLRB 787. I find that all three Respondentsviolated Section 8(b) (4) (ii) (B) of the Act by threatening,coercing,and restrainingHankins with an object of forcing or requiring Hankins to cease handling or workingon the products of Cardinal.Respondent also violated Section 8(b) (4) (i) (B) of the Act by inducing andencouraging its member employees engaged on projects where Hankins was installingCardinal's products to refuse, in the course of their employment, to handle or workon Cardinal's prefabricated building materials.That inducement and encouragementwas brought about by the Council's instructions to its members on October 5, 1962,that if they continued to work after 4 p.m. of that day they would be working for anonunion employer,conduct which would make them subject to citation before"a Trial Board"with resultant expulsion from the Union or the imposition of afine.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above, occurring in con-nection with the operations of the Companies set forth in section I, above, have a close,intimate,and substantial relation to trade, traffic,and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYIthaving been found that Respondents have engaged in certain unfair laborpractices, it will be recommended that they cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.The record herein, and in the prior proceeding, discloses a pattern of conducton the part of Respondents which indicates the likelihood that the conduct com-plained of herein may be repeated not only with respect to Hankins and his em-ployees, but also with respect to other employers in contractual relationship withthe Council, and not only with respect to Cardinal and its prefabricated products,`nut also with respect to the manufacturers of prefabricated materials, other than OHIO VALLEY CARPENTERS DISTRICT COUNCIL, ETC.99Cardinal. I therefore deem it appropriate, in order to effectuate the purposes of theAct, that a broad cease-and-desist order be issued including employers other thanHankins and manufacturers of prefabricated products other than Cardinal.N.L.R.B.V.Highway Truckdrivers and Helpers, Local No. 107, Teamsters, etc. (Riss & Co.),300 F. 2d 317 (C.A.3);Washington-Oregon ShingleWeavers' District Council(Sound Shingle Co.),101 NLRB 1159, 1172.On the basis of the foregoing findings of fact, and upon the entire record, I makethe following:CONCLUSIONS OF LAW1.Hankins is engaged in an industry affecting commerce within the meaningof Section 8(b) (4) (li) (B) of the Act.2.The Council is a labor organization within the meaning of Section 2(5) ofthe Act, and Respondents Scheer and Sauer are its agents within the meaning ofSection 2 (13) of the Act.3.By inducing and encouraging individuals employed by Hankins to refuse, inthe course of their employment, to install the prefabricated fittings manufacturedby Cardinal, Respondents violated Section 8(b) (4) (i) (B) of the Act.4.By threatening, restraining, and coercing Hankins with an object of forcingand requiring Hankins to cease using and handling products of Cardinal, theRespondents have engaged in and are engaging in an unfair labor practice within themeaning of Section 8(b) (4) (ii) (B) of the Act.5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, it is recommended that the Ohio Valley CarpentersDistrict Council, Albert Scheer, and Robert Sauer, and all other officers, agents,representatives, successors, and assigns of the Council, shall:1.Cease and desist from:(a) Inducing or encouraging any individual employed by Hankins, or by anyother person engaged in commerce or in an industry affecting commerce, to refuseto install prefabricated materials manufactured by Cardinal or by any other person.(b) Threatening, restraining, or coercing Hankins, or any other person engagedin commerce or in an industry affecting commerce, where an object thereof isto force or require Hankins or such other persons not to purchase or install pre-fabricated materials manufactured by Cardinal or by any other person.2.Take the following affirmative action found necessary to effectuate the policiesof the Act:(a) Post in conspicuous places in their respective business offices, meeting halls,and other places where they customarily post notices to their members, signed copiesof the attached notice marked "Appendix." 4Copies of said notice, to be furnishedby the Regional Director for the Ninth Region, shall, after being duly signed bythe respective authorized representative of the Council and the individual Respond-ents herein, be posted by said Respondents, as aforesaid, immediately upon receiptthereof and maintained by them for a period of 60 consecutive days thereafter.Reasonable steps shall be taken by the Respondents to insure that said noticesare not altered, defaced, or covered by any other material.(b) Furnish the Regional Director for the Ninth Region signed copies of saidAppendix for posting by Hankins, if he should be willing, on his respectivejobsites where notices to employees are customarily posted.Copies of said notice,to be furnished by said Regional Director, shall, after being signed by the Respond-ents, as indicated, be forthwith returned for disposition by him.(c)Transmit to the various constituent labor organizations of the Council,copies of said notice, with instructions to take such action with respect theretoas is customary with respect to other communications by which the Council advisesits constituent members and membership of the action or position of the Councilas to matters with which its membership would be concerned.In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order."727-083-64-vol. 144-8 100DECISIONSOF NATIONALLABOR RELATIONS BOARD(d)Notify said Regional Director in writing, within 20 days from the receiptof this Intermediate Report, what steps the Respondents have taken to complyherewith .65In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondents have taken to comply herewith "APPENDIXNOTICE TO ALL OUR MEMBERS AND TO EMPLOYEES OF HANKINS & HANKINSCONSTRUCTION COMPANYPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby give notice that:WE WILL NOT induce or encourage any individual employed by Hankins &Hankins Construction Company, or any other person engaged in commerce orin an industry affecting commerce, to refuse to install prefabricated materialsmanufactured by Cardinal Industries, Inc., or by any other person.WE WILL NOT threaten, coerce, or restrain Hankins & Hankins ConstructionCompany, or any other person engaged in commerce or in an industry affectingcommerce, where an object thereof is to force or require any of them not topurchase or install prefabricated materials manufactured by Cardinal Industries,Inc., or by any other person.OHIO VALLEY CARPENTERS DISTRICT COUNCIL,UNITED BROTHERHOOD OF CARPENTERS ANDJOINERS OF AMERICA, AFL-CIO,Labor Organization.By---------------------------------- --------(Representative)(Title)-------------------------------------------(ALBERT SCHEER)Dated--------------------------------------------------------------(ROBERT SAVER)This notice must remain posted for 60 consecutive days from the date of postingand must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, TransitBuilding, Fourth and Vine Streets, Cincinnati, Ohio, Telephone No. Dunbar 1-1420,if they have any question concerning this notice or compliance with its provisions.Local 585 of the Brotherhood of Painters,Decorators & PaperHangers of America, AFL-CIO I and Galveston Building andConstruction Trades Council 2andLocal 12, InternationalUnion of United Brewery, Flour,Cereal,SoftDrink andDistilleryWorkers of America3and Falstaff Brewing Cor-poration4Case No. 23-CE-2. August 21, 1963DECISION AND ORDERUpon a charge duly filed on December 5, 1962, by the BreweryWorkers,the General Counsel of the National Labor Relations Board,Hereinafter referred to as PainterssHereinafter referred to as Council collectively, the Painters and Council are hereincalled Respondents.3Hereinafterreferred to as BreweryWorkers.4Hereinafter referred to as Falstaff.144 NLRB No. 22.